NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VASLLIS TZOYTZOYRAKOS, AKA                      No.    15-73067
Vasilis Tzoytzoyrakos,
                                                Agency No. A078-008-792
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 12, 2018**
                                Pasadena, California

Before: BEA and MURGUIA, Circuit Judges, and BASTIAN,*** District Judge.

      Petitioner Vasllis Tzoytzoyrakos petitions for review of the Board of

Immigration Appeals’ decision that (1) dismissed his appeal under 8 C.F.R. §


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stanley Allen Bastian, United States District Judge for
the Eastern District of Washington, sitting by designation.
1003.1(d)(2)(i)(E) for failure to file a brief (after indicating on the Notice to

Appeal that he would do so; (2) adopted and affirmed the Immigration Judge’s

denial of his application for adjustment of status pursuant to section 245(i) of the

Immigration and Nationality Act, 8 U.S.C. § 1255(i); and (3) denied his

application for a waiver of inadmissibility under section 212(h) of the Act, 8

U.S.C. § 1182(h). Because the parties are familiar with the factual and procedural

history of this case, we will not recount it here.

      Where the Board dismissed an appeal on purely procedural grounds, such as

those set forth in 8 C.F.R. § 1003.1(d)(2)(i)(E), this court reviews only for abuse of

discretion. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). In this case, the

Board dismissed the appeal under 8 C.F.R. § 1003.1(d)(2)(i)(E) for failure to file a

brief after Petitioner indicated on the Notice of Appeal that he would do so.

Petitioner has not argued the Board abused its discretion in summarily dismissing

his appeal. We do not consider matters not specifically and distinctly raised and

argued in an opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009). As such, we uphold the Board’s dismissal under 8 C.F.R.

§ 1003.1(d)(2)(i)(E).

      Furthermore, we need not consider Petitioner’s argument that his

convictions for indecent exposure cannot be the basis for the denial of his

application for adjustment of status because he was also convicted of solicitation,


                                           2
which is categorically a crime involving moral turpitude. Rohit v. Holder, 670 F.3d
1085, 1091 (9th Cir. 2012) (holding the BIA did not err in concluding that a

conviction under section 647(b) of the California Penal Code constituted a

conviction of a crime involving moral turpitude). Petitioner never challenged the

Immigration Judge’s finding that solicitation of a prostitute under Cal. Penal Code

647(b) is a crime involving moral turpitude that renders him ineligible to seek

adjustment of status, nor did he raise any argument regarding these convictions in

his opening brief. 8 U.S.C. § 1252(d)(1)(“A court may review a final order of

removal only if the alien has exhausted all administrative remedies available to the

alien as of right.”); Padgett, 587 F.3d at 985 n.2.

      Finally, we do not have jurisdiction to hear Petitioner’s appeal regarding the

denial of his waiver of inadmissibility. Petitioner has not presented any legal or

constitutional challenges on this issue. His challenges to the agency’s exercise of

its discretion in weighing his proffered evidence of rehabilitation and hardship do

not invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(B); Mejia v. Gonzales, 499
F.3d 991, 999 (9th Cir. 2007).

      PETITION DENIED.




                                           3